Citation Nr: 9902807	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs )VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.  He had no combat awards or decorations, his 
military specialty was Auto Rpr Prts Spec (Automotive 
Repair Parts Specialist), and he had 9 months and 11 days of 
foreign service (DD 214).  

This case was previously before the Board and remanded for 
additional development in December 1997.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran was stationed with the Headquarters and 
Headquarters Company (HHC), 17th Combat Aviation Group (CAG) 
at Nha Trang in Vietnam for a little over 9 months; his 
principal duty was automotive repair parts specialist.

2.  He has no awards or decorations denoting personal 
participation in combat with the enemy.  

3.  The veteran did not engage in combat with the enemy; he 
has failed to provide additional substantive information to 
corroborate reported combat or non-combat stressors.

4.  The veterans accounts of alleged stressor events have 
been refuted by credible evidence; he has submitted a false 
statement on behalf of his claim; the claimant has no 
credibility as to his evidentiary assertions advanced in 
support of a claim for monetary benefits for PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(a)(d). 3.304(d)(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in the Republic of South Vietnam, he 
reports events claimed as stressors, and he has been 
diagnosed with PTSD apparently based upon his evidentiary 
assertions.  On the basis of the current case law, which 
requires that this evidence be presumed to be true for the 
limited purpose of establishing a well-grounded claim, his 
claim for service connection for PTSD must be presumed to be 
plausible, and thus well grounded.   King v. Brown, 5 Vet. 
App. 19 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board further finds that the RO has amply 
discharged the duty to assist under 38 U.S.C.A. § 5107(a).

Basically, the applicable law and regulations provide that 
service connection can be established if a particular disease 
or injury, resulting in disability, is incurred coincident 
with service, if a disability is found to be proximately due 
to or the result of a service-connected disease or injury, or 
if a chronic disease, as specified in 38 U.S.C.A. § 1101, is 
manifested to a compensable degree within one year 
thereafter.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration of the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.



Factual Background

The veterans DA Form 20, Enlisted Qualification Record, 
shows that he was in Vietnam from March 29, 1969, to January 
10, 1970.  His record of assignments show that April 4, 1969 
his principle duty was automotive repair parts specialist, 
and he was assigned to Headquarters and Headquarters Company 
(HHC), 17th Combat Aviation Group (CAG), United States Army, 
Pacific, (USARPAC), and in casual status January 9, 1970.  He 
received an Army Commendation Medal for meritorious 
performance of duty in Vietnam.  He also received training in 
1968 as an automatic weapons crewman and was assigned to the 
Headquarters and Headquarters Battery, 3d Battalion, 62nd 
Artillery, at Ft. Bliss, Texas prior to his service in 
Vietnam.

The veterans service medical records are absent any 
complaints or findings of a psychiatric disorder.

The veterans original claim for disability benefits in May 
1970 made no reference to any psychiatric problems.

The veterans application for service connection for PTSD was 
received in March 1993.  He reported treatment for PTSD 
between 1986 and 1989 and again beginning in 1991.

The veteran was seen at a VA medical facility in late March 
1993, referred from a Vet Center where he had been seeing a 
local psychologist for several months.  He reported he had 
experienced flashbacks for 12 years, and they had increased.  
Reference was made to dreams, hallucinations, and severe 
insomnia.  He dreamed of being in a bunker with a Vietcong 
standing over him and killing him and taking his body away; 
he would awake in a cold sweat.  He reported being in Vietnam 
for 9 months, M-60 expert Na Trang guard duty.  
Harassment fire was received everyday and a friend was killed 
next to him with a head shot.  The diagnosis was post-
traumatic stress disorder, moderate, R/O (rule out) mild 
schizophrenia.  

The veteran was hospitalized at a VA medical facility in May 
and June 1993, for assessment and treatment of PTSD.  He 
reported a history of combat exposure in Vietnam for 9 
months, and since Vietnam had recurring nightmares 1 to 2 
times a month, with a theme of helplessness.  Acute anxiety 
and flashbacks were said to be triggered by loud noises, and 
helicopter sounds.  He self medicated with alcohol.  He 
reported VA psychiatric treatment in 1986 when he was 
diagnosed with a substance use disorder.  The axis I 
diagnoses were PTSD; ETOH (alcohol) dependence; ETOH 
intoxication, withdrawal; and polysubstance abuse.  

The veteran was followed on an out patient clinic basis to 
March 1994, and alcohol problems were noted.  In November 
1993 he reported flashbacks in which he would lose 
contact with reality and think he was in Vietnam.

Received in May 1994 were copies of records of private 
medical treatment for the veteran in 1993 and 1994, and some 
VA clinic records, noted above.  In June and July 1992 the 
veterans psychiatric functional limitation was rated.  It 
was noted that he had an anxiety related disorder, manifested 
by hyperalterness, sleep disturbance, decrease in attention 
and concentration, nightmares, and decrease in social and 
occupational functioning.

M. Matsunami, Ph.D., in a July 1993 evaluation for disability 
determination, noted first examining the veteran in May 1992, 
with the last examination in June 1993.  It was recorded that 
the veteran reported re-experiencing Vietnam nightmares, 
intrusive memories, and obsessing about events that actually 
occurred.  He reported loss of control over mental process 
when hallucination-like horror image invade his 
consciousness.  He had numbing, rage, short-term memory 
problems, and relationship problems.  He reported alcohol 
abuse to control the recurrent Vietnam horror.  The diagnosis 
was PTSD.  

The private outpatient clinic records, apparently from May 
1993 to April 1994, have some illegible dates, and the 
notations are not in full sentences.  The veterans reported 
dreams do not appear to be of actual events in Vietnam.  A 
typewritten August 5, 1993 excerpt noted that the veteran 
didnt talk about actual events in Vietnam.  An August 19th 
entry noted that the veteran was able to describe how his 
dream had progressed from seeing VC above him in foxhole- 
to smoke from gun as shot-to now, his funeral w/VC as 
pallbearers.

Received in June 1994 was a long statement from the veteran 
in which he reported being stationed in a headquarters 
company in Nha Trang, and about 10 days after arriving, he 
experienced his first 122 rocket attack, with one landing 
approximately 30 feet from him, blowing him off of his feet 
& landing about 10 ft from where I was standing.  He 
stated the local barber or cook during daylight could be a VC 
at night so there was never a safe moment.  He reported that 
it seemed like he was on night guard duty at least 3 times a 
week and it was always very scary and lonely for him.  While 
on guard duty on the flight line he could hear the 16-inch 
guns from a ship blasting the mountains approximately 7 miles 
inland.  He could hearing the air rushing past as the 2 tons 
of explosives went overhead and then see it explode on the 
mountain.  He stated that the first 122-rocket attack set the 
stage for his feelings of helplessness during his tour of 
Vietnam and later in the development of his severe and 
chronic PTSD.  He also expressed in many forms his 
displeasure at the denial of his claim and at the request 
that he provide information.

When hospitalized at a VA medical facility in February 1995, 
military history as reported by the veteran included his 
serving in Vietnam as an automatic weapons specialist (Quad 
50s to duster)  and receiving the Veterans Combat 
Medal(sic).  His traumatic events included being blown out 
of bed by 122s within the first 10 days; being on guard 
duty every other night-perimeter or flight line with 3-4 ton 
shells going over head; harassment fire 2-3 times a week and 
at 0600 hours.  He also reported encountering mines or booby 
traps while on patrol; seeing Americans killed or wounded; 
being surrounded by the enemy; having his own safety or 
buddies jeopardized; and indirectly/directly experiencing 
feelings of shame, guilt grief, self-hatred, rage, and 
alienation about observing or participating in instances of 
abuse violence.

The veteran reported recurring dreams of 122s coming in, and 
flashbacks in which he felt completely helpless and fatigued 
with sweats and 104-degree temperatures.  His first drinking 
and drugs were in Vietnam.  He recounted actions after 
service which he felt were related to his Vietnam experience.  
His first flashback was in 1973 when a helicopter flew over.  
In1980 his anxiety attacks increased as well as his social 
problems and isolation.  In 1988 he saw an article on PTSD 
and sought VA help, and the psychologist attributed his 
problems to substance abuse,  He stopped the use of all 
substances but his dreams and flashbacks increased in 
frequency and were more vivid and he became severely 
suicidal.  Assessment and evaluation were accomplished, and 
the Axis I diagnoses were PTSD, and alcohol and marijuana 
dependence.  

Received in May 1995 were a host of records the veteran 
wanted considered for his claim.  These included a summary of 
FICA earnings from 1964 to 1990, and a copy of previously 
submitted statement.  Some VA medical records from 1993 were 
included.  In file is a State of Hawaii evaluation for the 
veteran for Human Services in July 1993, for psychological 
therapy.  He was reported to have an anxiety-related 
disorder, and substance abuse.  His symptoms included 
hyperalertness, disturbed and interrupted sleep with 
nightmares, flashbacks, social isolation, and significant 
alcohol and marijuana abuse.  

The veteran was hospitalized again from April to June 1995.  
The military history at that time included a claim of duties 
in Vietnam as an automatic weapons specialist, but did not 
include a claim of an award of the Veterans Combat Medal.  
Traumatic events included being blown out of bed by rockets 
within 10 days of arrival and succeeding attacks averaging 2 
to3 times a week for the remainder of his tour; observing 
senseless mutilation of Vietnamese Nationals by Army Special 
Forces unit; and witnessing the refusal of medical service to 
a Vietnamese woman with her abdomen sliced open and bowels 
hanging out.  He reported he first drank and used drugs in 
service, and stopped when he returned home but during his 
first thunderstorm he jumped out of bed and while disoriented 
ran into a wall, and he resumed drinking.  The veterans 
reported signs and symptoms of PTSD in the past 6 months 
included intrusive thoughts, nightmares, flashbacks, 
exacerbation of symptoms when exposed to similar 
circumstances, avoidance of reminders of the war, inability 
to remember details, decreased interest in activities, 
isolation, numbing, disturbance in sleep and concentration, 
uncontrollable anger, hypervigilance, startle response, and 
survival guilt.  He reported recurring dreams of the 122s 
coming in; flashbacks in which he feels completely helpless; 
and fatigue and sweats with 104-degree temperatures.  

It was recorded that the veteran moved to the island of 
Hawaii in 1990 to retire and moved to the jungle.  In 
1992 he had a major flashback when someone dropped a board at 
a construction site and he found himself hiding in the forest 
an hour later.  This incident caused him major depression and 
he was suicidal and diagnosed as having PTSD and was an 
inpatient at a VA facility for 26 days.  On examination he 
was mildly anxious, with no other pertinent findings.  During 
his sixth week, 2 of his peers sharing their traumas brought 
up memories the veteran thought long buried.  The first was 
mutilated bodies when he passed the Special Forces compound, 
and the second was the Vietnamese woman with her bowels 
hanging out, and he created such a ruckus at the hospital to 
get her treatment that the military police were called to 
take him away.  The Axis I diagnoses were PTSD and alcohol 
and marijuana dependence.

A July 1995 letter from the Pacific Center for PTSD reported 
that the veteran was a patient in the PTSD Residential 
Rehabilitation Program from April to July 1995 and had been 
referred to outpatient for continuing outpatient care.  A 30-
day period of convalescence was recommended.

VA outpatient clinic records for PTSD continuing care from 
August 1995 to February 1996, reported some stress due to 
physical problems.  

The veteran, in hearing testimony in June 1996, reported that 
10 days after arriving in country, with 17th Aviation 
Battalion or 17th Headquarters Company, Nha Trang, there 
was a rocket attack with 20 to 30 rounds, one hitting 20 feet 
from the door to the motor pool where he lived.  It blew the 
veteran completely out of bed, he woke totally disoriented 
and another round hit the roof as he was running to the door, 
and they had to run down to the Headquarters Company and get 
their weapons cause we were in charge of that bunker on the 
north end.  The bunker was right on the perimeter, the 
veteran had a M-60 machine gun, and it took 30 minutes to get 
200 yards from building to building.  The veteran considered 
this his biggest stressor, Transcript (T.) pp. 2 and 3.  The 
feeling of helplessness, and lack of control over his destiny 
causes him to still have nightmares about the rocket attack, 
T. p. 4.  His base was right next to the air field and the 
harassment fire would hit his base every day at 6 AM, 
you could set your watches by it, T. p. 5.  All you had 
to do was look up at the mountains to see the war.  He 
recalled guard duty every other night, walking to the 
airfield and listening to the 16-inch guns, ammo going over 
your head and seeing them hit the mountains.  He was in a 
bunker every morning, T. p. 6.  His friend [redacted] or 
[redacted], was up in a 60-foot guard tower and he grabbed the 
wire and burned three fingers off, and another guy grabbed 
him and was blown out of the tower by the electricity.  The 
veteran went to the hospital to see his friend and a 
Vietnamese woman, about age 50, with her family, was bleeding 
real band and holding her guts in and they wouldnt give 
her a bed because they were all filled, and the veteran 
freaked out and 2 or 3 M. P.s (military police) escorted 
him out, and at that point, the war was over for me, T. 
pp. 7 and 8.  

Another incident was when the veteran and his partner, [redacted]
[redacted], (sic), who was with him in Vietnam just about the 
whole tour were walking inside the compound and there was a 
half block of bars and women, and an M. P. came out of the 
crowd and grabbed the veteran and threw him down and stuck a 
.45 in his mouth and said, if you move, Im gonna shoot you 
right now.  The veteran had no idea why he did that; he 
found out later that somebody had thrown a satchel charge or 
grenade in one of the bars.  The veteran was taken to the M. 
P. station put in a wire mesh cage, just big enough for two 
people to stand up in, for 2 hours.  He refused to go when 
released, and Colonel Ming picked him up.  The veteran later 
heard later was that the sergeant involved was busted two 
field grades, T. pp. 9 and 10.  

The veteran recalled that when driving a low-boy from Nha 
Trang to Cam Ranh Bay to pick up supplies, he was number 2 in 
a 6 vehicle convoy, they received small arms fire, with 3 
rounds hitting his right hand passenger door which was armor 
plated.  H. started blasting with a M-60 on his truck, and he 
took off so fast that he was ready to pass the lead jeep.  
Three miles out of Nha Trang on the 100 mile trip to Cam Ranh 
Bay, was a big sign, free fire zone, T. p. 11.  After 
discussing things with a counselor at the veterans center, 
about stressors, the veteran recalled an event after 6 months 
in Vietnam, about September, when he was standing in the 
airfield and an Air Vietnam plane came in with a big black 
hole back of the door, smoke was coming out, and when he tied 
to set it down it bounced and took out a jeep, breaking a 
sergeants arm and another guy got a concussion.  The plane 
ended up in a school and children 10 and 12 years old were 
burned, T. pp. 12 and 13.  The sergeant was not with the 
veterans unit, and small talk around when anybody, yeah, 
he got hit by an airplane and he broke his arm, you know, 
T. p. 14.  The veteran also noted his treatment, T. pp. 15 
and 16.

An April 1996 statement from the veteran noted his arrival in 
Vietnam, unit of assignment, duties, and rocket attack on day 
10.  He also recounted the attack on the truck he was 
driving, the plane that crashed into a school, and observed 
electrical shock to a specialist 4th class, named [redacted], 
[redacted] or [redacted], who was burned and lost 3 fingers.  
The veteran recalled freaking out seeing the many dead and 
wounded at the hospital.  Five months into his tour the 
Enlisted Club was blown up by a satchel charge and he again 
reported the M. P. incident, noting that the M. P. received 
NJP (non-judicial punishment) for the incident.  He also 
reported that when leaving Nha Trang and flying to Cam Ranh 
Bay, he was at an LZ (landing zone) loading bodies, and was 
fired upon by automatic weapons.

The veteran, in a form for Environmental Support Group (ESG) 
research, dated in May 1996, noted that his duties included 
parts clerk, gas truck driver, and convoy driver.  His most 
terrifying, life threatening military experience was being 
bombed or shelled, and his nightmares occurred 4 times each 
month, he recalled the event 15 times each month, and 
flashbacks occurred once each month.  

In the substantive appeal of May 1996, the veteran reported 
that with assistance from a readjustment counselor he was 
able to identify some incident experienced during his tour in 
Vietnam, and asked to be notified if such incidents were the 
subject of development.  

The veteran, in a certified statement dated in June 1996, 
reported that he did not know the name or unit of the M. P. 
that threatened him, that it occurred sometime in September 
or October 1969, and that H. [redacted] who he had not had 
contact with since 1971, was a witness.  He also recounted 
the convoy small arms fire, with no date for the event, and 
stated that the process of trying to re-collect this 
incidents has really caused me tremendous pain and suffering.  
When does it end?

The ESG, in a statement dated in June 1997, noted that 
enclosed were extracts of Operational Reports  Lessons 
Learned (LLs)from January through October 1969.  The LLs 
documented that elements of the 17th CAG received several 
standoff rocket and mortar attacks during the above period.  
LLs for the period ending April 30, 1969, noted 2 rocket and 
mortar attacks against the 17th Aviation Group at Nha Trang, 
one in February, and the other the 21st of April, at the 54th 
GSG (general support group), 4 mortar rounds at 0240 hours, 
and fire again at 0600, with no personnel or property damage.  
The LL for the period ending July 1969 showed mortar fire May 
12 at the Nha Trang POL (petroleum, oil, lubricant) area, no 
injuries or damage.  For the period ending October 31, 1969, 
October 11th Camp John F. McDermott at Nha Trang received 
incoming 107 and 122 millimeter rocket fire, no damage or 
casualties.  On the 12th, LSA (logistics support area) at Nha 
Trang received incoming 57 millimeter recoilless rocket fire, 
no damage or casualties.  

In a certified statement dated in July 1997 the veteran noted 
that records documented an attack on Nha Trang April 21, 
1969, which he believed helped to verify the incident.  In 
regard to the M. P. and convoy incidents he indicated that he 
had supplied as much information as possible in his June 1996 
statement and hearing testimony.  

Received in February 1998 was a written statement signed by 
[redacted], with a social security number below the 
signature.  It was recorded that Mr. P. was with the veteran 
in the 17th Combat Aviation Group on a daily basis from the 
time the appellant arrived to the time he left.  Mr. P. 
remembered the first rocket attack 1 week after entering 
Vietnam, approximately 20 to 30 rounds into the compound with 
one or two rounds hitting within 30 feet of the sleeping 
area.  Large pieces of the rocket, or rocks, landed on the 
roof, and this attack had a major impact on the attitude of 
the appellant and Mr. P..  Mr. P. reported being with the 
appellant when he was assaulted by the M. P., and night time 
guard duty with the big guns from the ships firing over the 
base inland to the highlands.  Mr. P. was also with the 
appellant when the airplane crashed into the school, and when 
they were in a jeep at the end of a flight line and a jet 
fighter could not stop, crashed through the perimeter wire 
and just about hit the jeep.  The plane had fire damage and 
50 caliber rounds started going off.  Mr. P. reported that 
the 122 rocket attacks had left more of an impression on 
me.  Mr. P. included his SSN below his signature.

In a response to an inquiry concerning records for the 
veteran, requests were made for alleged records of VA 
treatment at Santa Barbara between 1986 and 1989.  Response 
from the Santa Barbara facility required inquiry to the VA 
medical center in Los Angeles, California.  That facility 
responded in February 1998, that they had no records of 
treatment for the veteran for that period.

A March 1998 Report of Contact noted that in regard to 
[redacted], a telephone inquiry to SSA was initiated 
after a BIRLS search failed to identify the person [redacted] 
[redacted] as a veteran.  An SSA representative stated that the 
SSN provided by [redacted] (and a variation) did not 
belong to H. P..


Analysis

A determination of service connection for PTSD requires 
medical evidence establishing a clear diagnosis thereof, 
credible supporting evidence that the claimed service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the requisite combat 
citations will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in service 
stressors.  38 C.F.R. § 3.304(f) (1995).  

In a case where PTSD is claimed as a result of combat 
stressors, there must be a specific finding as to whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressor(s) is/are related to combat.  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If he was not engaged in combat, or 
if he was but the claimed stressor(s) are not related to 
combat, his lay testimony of in service stressors is 
insufficient, standing alone, to establish service 
connection, it must be corroborated by credible supporting 
evidence.  While service records are not the only means of 
corroborating the existence of the stressors, those service 
records that are available must support, i.e. must not 
contradict, his lay testimony concerning his stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The starting point for any determination with regard to PTSD 
is one or more stressors.  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The existence of a an event alleged as a 
stressor that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  See Zarycki.  

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
engaged in combat with the enemy.  This in turn requires 
as a preliminary matter examination of whether the record 
already contains conclusive evidence that he engaged in 
combat with the enemy.  By rule making, the VA has set 
forward criteria of conclusive evidence to establish a 
combat related stressor.  These criteria are defined as: (a) 
a claim that the stressor is related to combat and (b) a 
demonstration in the record that the claimant (in the 
absence of evidence to the contrary) has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI,  
11.37 (effective Feb. 13, 1997) did  not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.

The record in this case fails to show the appellant received 
any award or decoration that would provide conclusive 
evidence that he engaged in combat with the enemy. The 
record in this case does not demonstrate any other indicator 
in the record that would constitute prima facie confirmation 
that the veteran personally engaged in combat with the 
enemy.  There is Department of the Army documentation that 
aircraft from the 17th CAG engaged in combat with the enemy, 
however, there is no documentation the veteran was a member 
of a flight crew or with any air or ground unit that engaged 
in combat with the enemy.  At one point, when hospitalized in 
February 1995, the veteran reportedly indicated he received 
the Veterans Combat Medal.  No such award is reflected 
on his DD Form 214, or in his DA Form 20.  Moreover, while 
there is a Vietnam Campaign Medal, there is nothing in this 
record to support the existence of a Veterans Combat 
Medal as an award or decoration conferred by a United 
States Service Department.  The Board acknowledges that the 
notation relating to the Veterans Combat Medal may have 
represented a misunderstanding or mistaken transcription by 
medical providers of statements by the veteran and does not 
attach any weight to this notation in assessing the 
claimants credibility.  

In addition to the criteria based upon certain awards or 
decorations, conclusive evidence may also be established 
by other supportive evidence that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
other supportive evidence is unclear as to the 
limitations, if any, on what can constitute other 
supportive evidence.  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimants own assertions as other supporting evidence, 
nor would post-service medical evidence suffice as other 
supporting evidence.  

To the extent that the term other supporting evidence in 
this context could be service department records, the Board 
finds that there are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or he was in a plane crash, ship sinking, explosion, rape or 
assault, or duty on a burn ward or in a graves registration 
unit.  Thus, the Board finds that the record does not contain 
conclusive evidence that he engaged in combat with the 
enemy and is therefore entitled to have his lay statements 
accepted without need of further corroboration.  To the 
extent that other supportive evidence could be other than 
service department records to establish any of the events 
listed under conclusive evidence, this matter is 
addressed further below.

The claimant has alleged various events that occurred in 
service as his stressor or stressors, and apparently a 
medical provider has accepted one or more of these as a 
stressor to support the diagnosis of PTSD.  However, as a 
matter of law, credible supporting evidence that the 
claimed in[-]service event actually occurred can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other credible supporting evidence 
from any source must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997). 

The Board finds that on the facts of this particular case, 
there is a determinative question presented that must be 
addressed even prior to further examination of whether there 
is credible supporting evidence from any source to 
establish the existence of an event alleged as a stressor 
in service, whether it be combat or noncombat.  That question 
is one of fundamental credibility.  OHare v Derwinski, 1 
Vet. App. 365 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

The record now before the Board shows clearly that the 
appellant has misrepresented material facts in the context of 
his claim for compensation benefits. As the Board was at 
pains to point out to the claimant at the time of the 
December 1997 Remand:

In this case, the RO has undertaken extensive 
development action.  The appellant has been 
expressly advised that he must provide 
specific details concerning alleged stressful 
events in service in order to permit 
verification.  He has alleged specifically 
that within ten days of his arrival at his 
unit in Vietnam he was subjected to a rocket 
attack.  He has identified this as the most 
stressful event in service.  The RO has 
sought confirmation of this event as the 
appellant has provided specifics of a date 
and place.  The results of that development 
show that not only was there no confirmation 
of the account, but that the service 
department records flatly refute the account.  
Under Doran, supra., this circumstance 
strikes an important blow at the appellants 
credibility.  

The appellant also alleged very frequent 
rocket or mortar attacks upon his compound 
occurring each morning about 6:00 AM.  Once 
again, the records obtained from the service 
department not only does not support these 
accounts, but also indeed, actively refute 
these accounts.  Once again, this raises a 
substantial question concerning credibility.  
Furthermore, the record appears to reflect 
that accounts have been provided that the 
appellant served in Vietnam as an automatic 
weapons specialist, however, this account is 
yet again not simply not supported, but is 
actively refuted by the service department 
records which show his assigned duties were 
those of an automotive parts specialist.  
Finally, the appellant recalled a number of 
times how 16-inch shells were fired over his 
head.  The available documentation in the 
service records shows he was assigned to his 
unit at Nha Trang (where he alleges this took 
place) on 4 April 1969.  The Dictionary of 
American Naval Fighting Ships, Vol. V, Navy 
Department, Office of the Chief of Naval 
Operations, Naval History Division 
(Washington: Reprint 1979) 60-63, establishes 
that the only ship fitted with 16-inch guns 
to operate off Vietnam, the battleship New 
Jersey, completed her one deployment to 
Vietnam and sailed from Subic Bay in the 
Philippines for the United States on 3 April 
1969.  (A copy of the relevant excerpt of 
this publication has been added to the 
record.)  In other words, the New Jersey was 
en route to the United States the day before 
service records show the appellant reached 
his unit.  It follows that his recollection 
of being exposed to hearing or seeing 16-inch 
gunfire is not only not supported, but is 
refuted.  Other accounts provided by the 
appellant are not marked by such specificity 
as to permit verification.

The Board notes that there are numerous other problems with 
internal inconsistencies in the appellants accounts that 
further undermine his credibility, but adding them would 
merely be redundant in the face of these major deficiencies.

Notwithstanding the admonishment in the Boards Remand, or 
perhaps because of it, the appellant sought to provide 
credible supporting evidence of a stressor with a 
statement from an individual who identified himself as 
[redacted] and who alleged that he served with the 
claimant and recalled events claimed by the claimant as 
stressors.  The RO, however, properly attempted to verify 
the bona fides of [redacted].  That effort disclosed 
that [redacted] was not identified within the 
beneficiary identification records maintained by VA, and that 
the Social Security Administration reported that the social 
security number provided for [redacted] belonged to no 
one with that name.  The Board concludes, therefore, that the 
document purportedly signed by [redacted] is fraudulent.  

The claimant has not simply failed to supply credible 
supporting evidence from any source to establish the 
existence of a stressor.  The very nature of the disability 
at issue here is one that requires not only that an 
adjudicator find credible evidence of an event in service, 
but also that the claimant has presented credible evidence of 
his subjective reaction to that past event and of a large 
array of current subjective symptoms.  As noted above, 
credibility is an adjudicative, not a medical, determination.  
Based upon the record in this matter, the Board finds that 
the claimant is completely without credibility as to his 
representations advanced in the context of a claim for 
monetary benefits for a psychiatric disability claimed as 
PTSD.  In plain terms, no fair and impartial reviewer could 
find credible the appellants evidentiary assertions advanced 
in a claim for compensation benefits for PTSD because it is 
obvious that he has misrepresented material facts and has 
submitted fraudulent evidence.

Finally, should the claimant chose to exercise his right to 
apply to reopen a claim for compensation benefits based upon 
claims for service connection for a psychiatric disorder of 
service origins including PTSD, he is advised that the basis 
for this denial is his complete lack of credibility as to 
evidentiary assertions with respect to such a claim.  Thus, 
his first objective in attempting to reopen would be to 
restore his credibility.  It is difficult for the Board to 
conceive of any role for medical evidence in such an effort 
as credibility is an adjudicative matter.  Moreover, it would 
not be sufficient for the claimant to establish the existence 
of some event in service that a medical provider would deem 
to meet the requirements of a stressor for this would 
still leave the appellant facing fundamental problems with 
regard to the lack of credibility of his current evidentiary 
assertions as to his subjective reaction to such an event and 
his current subjective symptoms.  Thus, the task of restoring 
squandered credibility is far easier to describe than to 
accomplish, but it is for any future adjudicator or Board 
Member to determine if he has met this challenge.


ORDER

Service connection for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
